Citation Nr: 1243856	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-28 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a knee disability, and if so, whether service connection is warranted.  

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected psychophysiological gastrointestinal reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO denied entitlement to an increased rating for the service-connected psychophysiological gastrointestinal reaction, rated as 10 percent disabling; and, determined that new and material evidence had not been submitted sufficient to reopen a previously denied claim of service connection for a knee disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for a knee disability, and the claim of entitlement to a disability rating in excess of 10 percent for the service-connected psychophysiological gastrointestinal reaction are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1979 Board decision, the Veteran was denied entitlement to service connection for a knee disability.  

2.  The evidence associated with the claims file subsequent to the July 1979 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for a knee disability.  


CONCLUSIONS OF LAW

1.  The Board's July 1997 denial of service connection for a knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  As pertinent evidence received since the Board's July 1997 denial is new and material, the criteria for reopening the claim for service connection for a knee disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a knee disorder.  

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a knee disability, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In a June 1979 decision, the Board denied the Veteran's claim of service connection for a knee disability.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the Board found that a knee disability was not shown during service and residuals of a knee disability were not shown at the time of separation.  Pertinent evidence of record at the time of the July 1979 Board decision included service treatment records and post-service VA records and examination reports dating back to the mid-1940's and continuing into the 1950's, 1960's and 1970's.  None of the evidence shows complaints, findings or diagnosis of a knee injury, a knee disability or knee pain.  In other words, there was no current diagnosis of a knee condition of any kind noted during service or at the time of the Board's July 1979 decision.  

Since the Board's July 1979 final denial, evidence has been added to the claims file including a June 2003 statement from the Veteran indicating that he developed arthritis in his knees in the 1950's.  He further reported that he was seen by an Orthopedic specialist in the VA Clinic in Rochester, NY, who questioned him about his jogging while in the service and what type of shoes he wore while jogging.  According to the Veteran, when he responded to the specialist that he only wore GI issued shoes, the examiner told him that he would develop arthritis in later years.  The Veteran thought his medical records documenting the appointment were located at the Buffalo RO.  

Additionally, a January 2007 MRI of the left knee shows a current disability of prepatellar edema, tear of the posterior horn medial meniscus, and osteochondral fracture involving the lateral femoral condyle.  

Given the new evidence showing a current knee disability and the Veteran's statements regarding the development of arthritis shortly after service (and, presuming the credibility of the Veteran's statements for the purpose of reopening the claim), the additional evidence is new and material.  Specifically this evidence is neither cumulative nor redundant and raise a reasonable possibility of substantiating the claim, as the records suggests that the Veteran may have a current knee disability that is related to service, or had its onset during service.  Therefore, the claim for service connection for a knee disability must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a knee disability having been submitted, the claim is reopened.  




REMAND

Having reopened the Veteran's claim for service connection for a knee disability, the Board has jurisdiction to review the issue de novo, based on the whole record.  Further evidentiary development is necessary. 

The Veteran has not been afforded a VA examination; however, one is warranted pursuant to the duty to assist.  See 38 C.F.R. § 3.159 (c)(4) (2012).  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Importantly, while the Veteran is competent to report that he began having problems with his knee(s) in service or shortly thereafter, and has had problems ever since, he is not necessarily competent to diagnose a current knee disability, including arthritis or provide a competent medical opinion as to whether his current disability is related to what he had in service, as he is not shown to possess the medical expertise necessary to make this type of determination.  Accordingly, a VA examination is necessary.

The Veteran also seeks a rating in excess of 10 percent for the service-connected psychophysiological gastrointestinal disability.  

The Veteran's service-connected psychophysiological gastrointestinal disability, which is shown to be predominantly manifested by symptoms associated with irritable bowel syndrome, such as frequent diarrhea, bloating and gas, is currently rated pursuant to the criteria under Diagnostic Code 9520-7913.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7319 is used to evaluate irritable bowel syndrome.  

Historically, the Veteran established service-connection for this psychophysiological gastrointestinal disorder in 1954.  The evidence of record at that time made clear that the Veteran had gastrointestinal flare-ups that were precipitated by anxiety and/or stress.  Thus, the connection between a nervous disorder and a gastrointestinal disorder was established, and that was the basis for the diagnosis noted at the time of service connection.  In the Board's July 1979 decision, the criteria for both gastrointestinal disorders and mental disorders were addressed, given that the Veteran's underlying disorder was psychiatric in nature.  The Board denied the Veteran's claim for a disability rating greater than 10 percent based on the finding that, "The Veteran has a mild to moderate psychophysiological gastrointestinal reaction currently manifested by daily diarrhea and abdominal cramps with evidence of chronic tension and anxiety."  The Board also found that the Veteran's psychiatric impairment was not manifested by symptoms productive of more than moderate social and industrial impairment.  

That notwithstanding, the evidence of record dated during the period covered by this appeal demonstrates that the Veteran's functional impairment appears to be predominantly due to gastrointestinal symptomatology.  Moreover, in mid-1950's, medical professionals did not widely refer to the term "irritable bowel syndrome" as they do today.  This term, which is based on the connection between stress and gastrointestinal symptomatology has evolved over the years.  It has become, however, a well-established medical principle that irritable bowel syndrome is commonly precipitated by stress and nervousness.  In essence, it appears that the only reason the Veteran's service-connected disability is currently referred to as psychophysiological gastrointestinal disability, is because that was the original definition provided to the Veteran's disability at the time of service connection in 1954; however, currently, the Veteran's reported symptomatology of diarrhea, bloating and gas, fits squarely into the category of irritable bowel syndrome, and, presumably, that is why the RO did not develop the record with regard to the Veteran's underlying psychiatric disability that was previously diagnosed as a nervous/anxiety disorder.  Although the Veteran's disability currently appears to be productive of functional impairment due only to gastrointestinal symptoms, the RO nevertheless should consider the psychiatric aspect of the service-connected disability with regard to the Veteran's claim for increase.  In other words, due consideration must be given to whether a higher rating is warranted based on the Veteran's underlying psychiatric disability, particularly given that at the time service connection was initially established, it was made clear that the Veteran's nervousness and anxiety precipitated the gastrointestinal symptoms.  A VA psychiatric examination, in this regard, should be scheduled to determine to what extent, if any, the Veteran's service-connected psychophysiological gastrointestinal disorder is productive of psychiatric manifestations. 

At a VA gastrointestinal examination in May 2012, the examiner indicated that the Veteran had a diagnosis of ulcerative colitis.  The examiner noted a history of chronic diarrhea since service that was diagnosed as colitis and/or irritable colon.  The Veteran had diarrhea and abdominal pain.  There was no history of blood or mucous in the stool.  The examiner noted that the Veteran usually had 2-4 bowel movements; however, the examiner did not indicate whether that was daily or weekly, or for some other time interval.  

The examination report also notes, in a separate section of the report, that the Veteran had diarrhea, described as 2-3 bowel movements, 3-4 times a week.  Again, although it appears that the 2-3 bowel movements occur daily, that was not made specifically clear.  In addition to the diarrhea, the Veteran felt bloated.  Based on these findings, it is not entirely clear as to whether the Veteran has more or less constant abdominal distress.  As that determination is pertinent to the Veteran's increased rating claim, another VA examination is necessary.  

The RO issued a supplemental statement of the case is June 2012 (SSOC) and sent the case to the Board for appellate disposition.  After the case was transferred to the Board, the Veteran submitted additional pertinent medical evidence in support of his claim.  Although the newly submitted evidence is dated in May 2012, prior to the date of the June 2012 SSOC, it is apparently the evidence was not reviewed by the RO in the first instance because it was not included or discussed in the RO's June 2012 SSOC.  In a July 2012 statement in lieu of a VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's accredited representative acknowledged a review of this evidence, but did not waive RO review of the evidence in the first instance.  Likewise, there was no waiver of this evidence in an August 2012 Appellant's Brief prepared by the Veteran's accredited representative at the Board.  As the additional evidence was submitted without a waiver, the Board must remand the claim for consideration by the AOJ.  38 C.F.R. § 20.1304.

In light of the new evidence of record, which consists of private treatment records noting continued treatment for the Veteran's gastrointestinal disorder, as well as recent test results, and a statement from the Veteran clarifying the frequency of his bloating and gas, another gastrointestinal examination should be scheduled to more accurately assess the severity of the Veteran's service-connected psychophysiological gastrointestinal disorder.

Since the claims file is being returned it should be updated to include any VA treatment records since June 2010 that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his knee(s) since discharge from service, as well as any non-VA sources of treatment for his gastrointestinal disorder and/or psychiatric condition, if any, that have not already been associated with the claims.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran not already of record, and in particular, those from June 2010.  

3.  Thereafter, schedule the Veteran for an appropriate orthopedic examination regarding his claim of service connection for a knee disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to set forth the diagnosis for any current knee disabilities found, of either knee, and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service.  In that regard, the examiner's attention is directed to service treatment records which do not show complaints of findings of a knee injury or knee disorder; however, the examiner is also directed to the Veteran's statement that he was diagnosed with arthritis of the knees shortly after service, and was told by a physician that it was due to in-service running with GI-issued shoes.  In this regard, the examiner should opine as to whether the Veteran's current disability of the knee(s) is the type of residual disability consistent with the Veteran's reported history.  

4.  Then, schedule a VA gastrointestinal examination to determine the current severity of the Veteran's service-connected psychophysiological gastrointestinal disability, in terms of the Veteran's gastrointestinal symptoms.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes and should specifically indicate the presence, and if so, frequency and severity, of the following symptoms: diarrhea, or alternating diarrhea and constipation, bloating and gas.  The examiner should indicate whether the Veteran's ulcerative colitis is productive of frequent exacerbations, and approximate how many attacks of ulcerative colitis the Veteran has per year.  The examiner should indicate if the Veteran's gastrointestinal disability results in malnutrition, anemia, general debility, liver abscess or other serious complications from ulcerative colitis.  The examiner should then indicate whether the symptoms, collectively, are productive of more or less constant abdominal distress; and/or moderately severe, or severe impairment of health. 

5.  Schedule the Veteran for a VA examination by a psychiatrist to ascertain the current severity of his service-connected psychophysiological gastrointestinal disorder on the basis of any psychiatric symptoms.  The examiner should provide an opinion on the effect of the Veteran's anxiety/nervous disorder in conjunction with his gastrointestinal symptoms.  The claims files must be available for review.  Importantly, the examiner must be aware that the Veteran's service-connected disability of psychophysiological gastrointestinal disability was established in 1954, at which time it was discovered that the Veteran had a nervous/anxiety condition that was manifested by gastrointestinal symptoms.  The examiner is requested to determine the current severity of the underlying psychiatric disorder(s) which precipitate the Veteran's gastrointestinal symptoms.  A complete rationale is required for all opinions.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative addressing all evidence received since the June 2012 SSOC; and they should be provided an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


